Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 02/02/2021. 

Allowance
Claims 1, 3, 5-6, 8-9, 11-15 and 18-19 are allowable. 

Reason for Allowance
Independent claims 1, 14 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
creating context of each of a plurality of predetermined map images from a corresponding image analysis result of the predetermined map images as map image information; storing the created context map image information; receiving a query from a user for a search of a map image, the query including a text indicating location information of the map image combined with a text describing the context of the map image including a physical description of features of the map image in the location information; searching, in a street map service, map images corresponding to the query using the stored map image information; and providing to the user a street view image of at least one of the map images corresponding to the query found in the search in the street map service, wherein the corresponding image analysis result of the map images includes a text recognized and extracted from the predetermined map images.

Any comments considered necessary by applicant must be submitted no later than the

fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/23/21